WISS, Judge
(concurring):
Racial discrimination is anathema to the military justice system. It ought not — and it will not — be tolerated in any form. Courts of law may not be able to cure the personal bedevilment of racial prejudice; but courts of law can and must ensure that such human bigotry and insensitivity do not rot public and governmental institutions.
The decision of the Supreme Court of the United States in Powers v. Ohio, — U.S. -, -, 111 S.Ct. 1364, 1368, 113 L.Ed.2d 411 (1991), makes clear that one of the interests which are trammeled by a prosecutor’s race-based exercise of a peremptory challenge against a juror is that juror’s equal-protection interest. The defendant’s role in that regard is to assert the juror’s right against racial discrimination, thereby vindicating the defendant’s interest in having the proceedings free from doubt as to their fairness and integrity. — U.S. at---, 111 S.Ct. at 1370-71.
The case now before this Court is, factually, rather unusual. Here, Sergeant First Class (SFC) Goode — a black court member — was peremptorily challenged; and, when called upon to explain that challenge, trial counsel responded with a racial stereotype, unfounded in the record, that was thrust at the Hispanic race.
In such a situation, one of two possibilities exists. First, given the difference between the race of the member (black) and the race being stereotyped (Hispanic), the prosecutor’s explanation is such a non sequitur that it logically compels the conclusion, without more, that the explanation is a transparent sham that ineffectively is offered to mask the challenging party’s discrimination against the member’s race. As such, it is roundly condemned. Id.; Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986). See also Georgia v. McCollum, 505 U.S.-, 112 S.Ct. *2832348, 120 L.Ed.2d 33 (1992) {Batson applies equally to defendants and prosecutors).
Second, although the explanation appears to offer a non sequitur, in fact there is some relationship between the member and the race that the explanation denigrates. Here, while it is unclear whether SFC Goode’s black race troubled the prosecutor, it is clear that trial counsel was disturbed by the fact that SFC Goode— whatever his race — was raised in an Hispanic environment and subject to Hispanic culture. Trial counsel’s anxiety arose from the unfounded application of his personally held stereotype of how Latin men think about their relationship with women and sex. In other words, trial counsel challenged a black member because of his expressed desire to exclude Hispanic men from serving on the panel.
Notwithstanding the unusual factual scenario, the fact remains that a race-based stereotype, that had no foundation in the record, was the saber that cut SFC Goode loose from his position on the court — a position that was his right, his privilege, and his duty to serve. One simply cannot read the majority opinion in Powers v. Ohio, supra, without being struck with the power of its starkly simple underlying principle: Racial discrimination has no role in a justice system. As Justice Kennedy stated with ringing clarity:
It is suggested that no particular stigma or dishonor results if a prosecutor uses the raw fact of skin color to determine the objectivity or qualifications of a juror. We do not believe a victim of the classification would endorse this view; the assumption that no stigma or dishon- or attaches contravenes accepted equal protection principles. Race cannot be a proxy for determining juror bias or competence. “A person’s race simply ‘is unrelated to his fitness as a juror.’ ” Batson, supra, 476 U.S. at 87, 106 S.Ct., at 1718 (quoting Thiel v. Southern Pacific Co., supra, 328 U.S. [217] at 227, 66 S.Ct. [984] at 989 [90 L.Ed. 1181 (1946)] (Frankfurter, J., dissenting)). We may not accept as a defense to racial discrimination the very stereotype the law condemns.
— U.S. at-, 111 S.Ct. at 1370 (emphasis added).
Here, race was a proxy for measuring SFC Goode’s impartiality and competence to judge this case. If trial counsel had any reason to suspect that, as a result of some aspect of his background, SFC Goode might hold certain views and biases that would make him something less than an objective trier of the facts and sentencer, then trial counsel should have probed SFC Goode to uncover these personal biases. Then, trial counsel might be in a position to “articulate a neutral explanation related to the particular case to be tried, ” see Batson v. Kentucky, 476 U.S. at 98, 106 S.Ct. at 1724 (emphasis added) — and, indeed, he might even be able to assert a challenge for cause.
As Justice Kennedy admonished, however: “We may not accept as a defensé to racial discrimination the very stereotype the law condemns.” — U.S. at-, 111 S.Ct. at 1370. The prosecutor in this case erred — in both a constitutional and a human sense — when he relied upon his own racial stereotypes — whether those stereotypes were of SFC Goode’s own race or were of another race that somehow relates to SFC Goode.